TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2014



                                      NO. 03-12-00498-CV


                         Bastrop Central Appraisal District, Appellant

                                                 v.

                                Acme Brick Company, Appellee




          APPEAL FROM 423RD DISTRICT COURT OF BASTROP COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on June 11, 2012. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.